Citation Nr: 9906917	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  94-04 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound (SFW) of the left anterior shoulder, 
currently rated as 10 percent disabling.  

2.  Entitlement to an increased evaluation for residuals of a 
SFW of the left upper arm near the axillary fold, currently 
rated as 10 percent disabling.  

3.  Entitlement to an increased evaluation for residuals of a 
SFW of the left posterior chest, with retained metallic 
fragments, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to July 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  


REMAND

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  This includes the duty 
to obtain VA examinations which provide an adequate basis 
upon which to determine entitlement to the benefit sought, as 
well as the duty to obtain all relevant treatment records 
referred to by the veteran.  Littke v. Derwinski, 1 Vet. App. 
90 (1991).  Examinations must also address the rating 
criteria in relation the veteran's symptoms.  Johnson v. 
Brown, 9 Vet. App. 7 (1996).  

In the instant case, the Board observes that the evidence of 
record is insufficient to determine whether the veteran is 
entitled to an increased disability evaluation for the 
orthopedic element of his service-connected left shoulder 
disorder.  As requested in the Board's July 1996 remand 
decision, a VA orthopedic examination was conducted to 
determine the severity of the residuals of the veteran's SFWs 
of the left upper arm near the axillary fold, of the left 
anterior shoulder, and of the left posterior chest, with 
retained metallic fragments.  The resulting examination 
report notes that degenerative joint disease of the left 
shoulder was seen upon X-ray.  The radiologist interpreted 
the X-ray findings as: "Degenerative joint disease in the 
left acromioclavicular joint in an individual with shrapnel 
fragments in the soft tissue overlying the left scapula."  
The Board finds this statement is ambiguous as to whether the 
physician was or was not expressing an opinion as to the 
etiology of the degenerative joint disease.

The U.S. Court of Appeals for Veterans Claims (Court) has 
stated that the Board may only consider independent medical 
evidence to support its findings.  If the medical evidence of 
record is insufficient, or, in the opinion of the Board, of 
doubtful weight or credibility, the Board may seek an 
advisory opinion, order a medical examination or cite 
recognized medical treatise in its decisions that clearly 
support its ultimate conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991). Because the question of the etiology of 
the degenerative joint disease is a significant question in 
this matter, the Board finds that further development is 
warranted.  See Johnson, supra.

Additionally, the Board notes that the veteran recently 
testified at a January 1999 personal hearing that he 
continued to be seen at the Phoenix, Arizona, VA Medical 
Center for treatment for complaints associated with the 
claims at issue.  Specifically, he reported that he had been 
treated the Monday before.  VA treatment records dated 
subsequent to January 1997, however, are not of record.  

In view of the foregoing, the Board finds that additional 
development of the orthopedic element of the veteran's SFW of 
the left shoulder region is warranted.  VA treatment record 
dated subsequent to January 1997 should also be obtained and 
associated with the claims file.  

Accordingly, the case is REMANDED for the following:  

1.  The veteran should be requested to 
identify all sources of treatment 
received for his residuals of SFWs of the 
left anterior shoulder, left upper arm 
near the axillary fold, and left 
posterior chest with retained metallic 
fragments, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records from all 
sources he identifies, including VA 
records from the Phoenix, Arizona Medical 
Center, dated subsequent to January 1997, 
should then be requested.  All records 
obtained should be added to the claims 
folder.  

2.  Once the above-requested information 
is received and associated with the 
claims folder, the RO should refer the 
entire claims folder to the VA physician 
who conducted the January 1997 VA 
orthopedic examination.  The doctor 
should review the claims folder and, 
based on the history of record and his 
examination, provide an addendum to the 
VA examination report and existing 
addendum reflecting an opinion as to the 
degree of medical probability that the 
degenerative joint disease of the left 
acromioclavicular joint is the result of 
any service-connected left upper 
extremity SFW disorder.  If the physician 
believes that a response to this question 
requires a reexamination of the veteran 
or consultation with any other medical 
provider, this should be arranged.  If 
the physician is unable to provide the 
information requested or is no longer 
available, then the RO should schedule 
another VA orthopedic examination that 
meets the requirements requested by the 
Board in the July 1996  remand.  

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that the foregoing 
development has been conducted and 
completed in full.  If any of this 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
opinion requested above.  If the specific 
opinion requested as to etiology of left 
shoulder joint arthritis is not 
adequately answered, the RO should return 
the claims file for corrective action.  
38 C.F.R. § 4.2 (1998).  

4.  After the above actions have been 
completed, the RO must then readjudicate 
the veteran's increased ratings for the 
issues on appeal.  To this end, 
consideration should be given to any 
additional applicable laws and 
regulations, including the revised VA 
General Rating Formula for Muscle 
Injuries (38 C.F.R. § 4.73, effective 
July 3, 1997), as well as 38 C.F.R. 
§§ 4.40 and 4.45, if appropriate.  

5.  If any of the determinations remain 
unfavorable to the veteran in any way, he 
and his representative should be 
furnished a supplemental statement of the 
case in accordance with 38 U.S.C.A. 
§ 7105 (West 1991), which includes a 
summary of additional evidence submitted 
and any additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decisions reached.  Thereafter, the 
veteran and his representative should be 
afforded the opportunity to respond 
thereto.  

While this case is in remand status, the veteran and his 
representative are free to submit additional evidence and 
argument on the appealed issues.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992).  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion, either factual 
or legal, as to the ultimate determination warranted in this 
case.  The purpose of the remand is to further develop the 
record.  No action is required of the veteran until he 
receives further notice.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 6 -


